DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barwicz et al. (US 8,724,937 B2, hereinafter “Barwicz”).
	Claim 1. Barwicz discloses a device, comprising: 
a waveguide (128); 
a cladding (130); and 
a light coupling material (102) disposed adjacent to the waveguide (128) and having a first surface (second distal end 122) and a second surface (first distal end 120), wherein the second surface (120) is disposed further away from the waveguide (128) than the first surface (122) and a thickness of the second surface is greater than that of the first surface.

    PNG
    media_image1.png
    266
    684
    media_image1.png
    Greyscale

	Claim 2. Barwicz discloses a device of claim 1, wherein a thickness of the light coupling material substantially deceases from the second surface (120) of the light coupling material (102) toward the first surface (122) of the light coupling material.  
Claim 3. Barwicz discloses a device of claim 2, wherein the light coupling material (102) has a taper angle (from portion at “114” to portion at “122”).  
Claim 4.  Barwicz discloses a device of claim 3, wherein the taper angle of the light coupling material corresponds to an increasing dimension of the light coupling material in a direction toward the a waveguide.  With addition of the adhesive (134) applied at reference numeral “112” and at reference numeral “122”, the examiner considers the light coupling material “corresponds to an increasing dimension”.  
Claim 6.  Barwicz discloses the device of claim 2, wherein the cladding has a portion having a first side and a second side, wherein the second side is disposed further away from the waveguide than the first side and a thickness of the portion of the cladding substantially increases from the second side of the cladding to the first side of the cladding.  

    PNG
    media_image2.png
    283
    665
    media_image2.png
    Greyscale

	Claim 7.  Barwicz discloses the portion of the cladding (130) is in contact with the waveguide ((128).
Claim 11. The device of claim 1, further comprising a light emitting element, wherein a central axis of a light emitting surface of the light emitting element extends outside a surface of the waveguide that faces the light coupling material (Fig. 1).
Claim 13. Barwicz discloses a device, comprising: a waveguide (128); and a light coupling material (102) disposed adjacent to the waveguide, wherein the light coupling material is so configured that light traveling through the light coupling material and toward the waveguide converges in a thickness-wise direction of the waveguide into the waveguide (Fig. 1).  
Claim 14.  Barwicz discloses the light coupling material has a shape configured to direct the light toward the waveguide (Fig. 1).  
Claim 15.  Barwicz discloses the device of claim 14, further comprising a cladding (130) disposed adjacent to the light coupling material (via adhesive 134) and configured such that total internal reflection occurs when the light is incident upon an interface at which the light coupling material and a portion of the cladding connect (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barwicz in view of Vasylyev (US 11,035,993 B2, hereinafter “Vasylyev”).
Regarding claim 5, Barwicz discloses the invention of claim 4, however, Barwicz do not explicitly teach the taper angle is 5-15 degrees.
Vasylyev teaches an illumination system employing thin and flexible waveguides with light coupling structures.  The light coupling element (2) in Fig. 24 shows the tapering angle of  less than 6 degrees.  Vasylyev further teaches the general condition for modifying the dimensions of light coupling element (2) given the dimensions of the LEDs (small versus larger diodes), the light coupling element can be proportionally scaled in order to capture substantially all the emitted light (Col. 14, lines 8-62).  

    PNG
    media_image3.png
    202
    377
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to recognize the light coupling element in Vasylyev can be modified to have various shapes, sizes, and proportions to meet the total internal reflection (TIR condition) to optimize the coupling efficiency of the light from the emitter to the waveguide.  One would be motivated to provide a tapering angle between 5 to 15 degrees such that the coupling of the light emitter meets the TIR condition between the size of the light emitter and the size of the waveguide.  The TIR condition allows the light to be coupled efficiently.
Regarding claim 12, Barwicz discloses the invention of claim 11, however, Barwicz does not explicitly teach the thickness of the second surface of the light coupling material is greater than a thickness of the light emitting element in a thickness-wise direction of the waveguide.
Vasylyev teaches in Fig. 15 the light coupling material of the second surface of the light coupling material (at reference numeral 4) is greater than a thickness of the light emitting element (32) in a thickness-wise direction of the waveguide.
It would have been obvious to one having ordinary skill in the art to recognize to provided a light coupling material thicker than the light emitting element since the alignment tolerance between the light coupling material and the light emitting element is less rigorous.  One would be motivated to provide a light coupling material thicker than the light emitting element for ease of assembly since perfect alignment for efficient coupling is not required.
Regarding claim 18, Vasylyev teaches a light emitting element (32) and a cladding disposed adjacent to the waveguide, wherein the cladding incudes a portion supporting the light emitting element (See Fig. 15 and 31 for example).
Regarding claim 20 Vasylyev teaches a central axis of the light emitting element is tilted with respected to a bottom surface of the waveguide by an angle (See Fig. 29).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barwicz in view of Newhouse et al. (US 4,877,300, hereinafter “Newhouse”).
Barwicz discloses the invention of claim 1, however, Barwicz does not explicitly disclose the waveguide has a refractive index n, the cladding has a refractive index n2, and the light coupling material has a refractive index n3, wherein n2< n3< n1.  
Newhouse teaches a mode field modifier in a non-adiabatically tapered connector having refractive index n1, n2, and n3.  The mode field of an optical signal propagating in one end of the modifier to the second end of the modifier causes mode conversion such that the relative phases of the modes propagating in said mode field modifier at the junction have the relationship which is necessary to substantially couple the maximum possible amount of energy (Fig. 4 and claim 9)  In this instance, n1 of Newhouse corresponds to n1 of claim 8 (refractive index of the waveguide), n2 of Newhouse corresponds to n3 of claim 8,(light coupling material) and n3 of Newhouse corresponds to n2 of claim 8 (refractive index of cladding).  
It would have been obvious to one having ordinary skill in the art to recognize the teaching of Newhouse with respect to the coupling optical signals having mismatched mode field would be modifiable to the edge coupling of the light emitter to waveguide on wafer of Barwicz.  One would be motivated to provide the refractive index profile of n2<n3<n-1 to maximize coupling efficiency Newhouse (Claim 9 and Col. 5, lines 5-45).
Regarding claim 9, Barwicz in view of Newhouse teach claim 8, but do not teach 2 < n3 < 2.5.  It would have been obvious to one having ordinary skill in the art to recognize the refractive index value is dependent on the material of choice as exemplified in the theoretical example of Newhouse (Col. 8, line 27 to Col. 9, line 12).  Furthermore, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  One would be motivated to select a light coupling material with the refractive index in the range of 2 and 2.5 to meet the material and design requirement for the optical taper as described by the theoretical example of Newhouse for efficient coupling of the optical signal.
Regarding claim 10, Barwicz in view of Newhouse teach the invention of claim 8.  However, Barwicz in view of Newhouse do not explicitly teach the light coupling material includes TiO2.  However, titanium oxide used as optical material is well known in the art.  It would have been obvious to one having ordinary skill in the art to employ titanium dioxide since it is readily available and easy to manufacture (e.g., sputtering, etching etc.).  One would be motivated to use titanium dioxide for its optical characteristics.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barwicz.
Regarding claim 16, Barwicz discloses the invention of claim 13.  However, Barwicz does not teach the refractive index of n3- that would satisfy the equation as recited in claim 16.  It would have been obvious to one skilled in the art to recognize the Snell’s Law can be expressed in terms of cosine when considering the angle theta with respect to the normal of the interface of the two surface materials.  Therefore, the Snell’s Law would continue to apply for the condition of total internal reflection between two different materials.
Regarding claim 17, Barwicz discloses the invention of claim 13.  However, Barwicz does not explicitly teach the light coupling material is homogenous.  The examiner considers the light coupler (102) is has a homogenous material base.  The various strata are doped with dopants to vary the refractive index.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barwicz in view of Brusberg (US 10,459,160 B2, hereinafter “Brusberg”).
Barwicz discloses the invention of claim 18, however Barwicz does not teach the portion of the cladding includes a trench and the light emitting element is disposed in the trench. 
	Brusberg teaches an embodiment in Fig. 4F wherein the emitter (emitters enclosed in connector 180)  wherein the light emitting elements (180) are included in the trench of the light guide (61).  It would have been obvious to one having ordinary skill in the art to recognize the teaching of Brusberg would have been modifiable to the substrate in Barwicz light coupler since embedding the light emitter within the trench of the cladding would enclose the stray optical signals of the emitter and redirect them into the waveguide.  One would be motivated to enclose the light emitter in the trench of the cladding to maximize the light coupling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883